Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Patricia Folkins on March 8, 2021.
The amended claims are listed below.
Claim 1: Change the recitation “reagents selected from a protein” (line 5) to ““reagents that are a protein”.
Claim 9: Change the recitation “reagents selected from an inorganic” (line 2) to ““reagents that are an inorganic”.
Claim 10: Change the recitation “molecules selected from indoxyl acetate” (line 2) to ““molecules that are indoxyl acetate”.
Claim 13: Change the recitation “structures and for the reagents to interact” (lines 3 and 6 on page 4) to “structures for the two or more reagents to interact”.
Claim 16: Change the recitation “each other in the pill and the outer layer of the pill” (line 4) to “each other wherein a layer on the outside of the pill”; and replace the recitation “to the outer layer in an order” (line 6) with “to the outside layer in an order”.
Claim 20: Change the recitation “to release the reagents” (line 3) to “to release the two or more reagents”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 02/24/2021 has been entered in part (claims 1-3 and 5-20). Claims 1-3 The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/05/2020 is withdrawn.  Claims 11-20, directed to species of claim 1 device or method of using the device of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 4 is missing throughout prosecution and is therefore not entered. Thus, claims 1-3 and 5-20 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 15/034,914 filed on 05/06/2016, now PAT 10241109, which is a 371 of PCT/CA2014/051081 filed on 11/10/2014 and claims benefit of US Provisional Application No. 61/901,784 filed on 11/08/2013.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/901,784, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-3 and 5-20 recite “peptide, nucleic acid… antidote… is comprised in a microorganism… is an inorganic… molecule”, “are stacked in layers on top of each other”, “tablet”, “inorganic molecule is selected from one or more of an inorganic acid, an inorganic base, an alkaline earth metal carbonate, an alkaline earth metal sulfate, an alkali metal carbonate, an alkali metal sulfate and a metal complex”, “luciferin, lactate, acetaldehyde, chelating agents, NTPs (ATP, GTP, UTP and CTP) and dNTPs (dATP, dGTP, dTTP and dCTP), “the Simon's test for secondary amines”, and/or “acetaldehyde… inner layer comprises sodium nitroprusside and sodium carbonate”, are not disclosed or supported by the prior-filed Application No. 61/901,784. Thus, the priority date of claims 1-3 and 5-20 is 11/10/2014.

Withdrawn Claim Objections/Rejections
The objection of claims 1, 9, and 10 because of incorrect recitation, as set forth on page 3 of the Final Rejection mailed on 11/24/2020, is withdrawn in view of amended claims 1, 9, and 10.
The rejection of claims 1 and 5-9 under 35 U.S.C. 102(a)(1) as being anticipated by Vodyanoy et al., as set forth on pages 4 to 5 of the Final Rejection mailed on 11/24/2020, is withdrawn in view of amended claim 1. Claims 5-9 depend from claim 1.
withdrawn in view of amended claim 1. Claims 2, 3, and 5-10 depend from claim 1.
The rejection of claims 1-3 and 5-10 on the ground of nonstatutory double patenting as being unpatentable over claims 10-12, 14, 15, 17, 20, 23-25, and 27 of U.S. Patent No. 10,241,109, as set forth on pages 11 to 12 of the Final Rejection mailed on 11/24/2020, is withdrawn in view of amended claim 1. Claims 2, 3, and 5-10 depend from claim 1

Allowable Subject Matter
The amended claims 1 and 13 are allowed. Claims 2, 3, and 5-12, depending from claim 1; and claims 14-20, depending from claim 13, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A device comprising two or more reagents entrapped in the same solid polymeric structure or in separate solid polymeric structures wherein the solid polymeric structure or structure are prepared from an aqueous solution comprising about 10% (w/v) to about 13% (w/v) of pullulan and at least one of the two or more reagents is selected from one or more different reagents that are a protein, antibody, peptide, nucleic acid, phage, antidote and vaccine, or at least one of the two or more reagents is a material from a microorganism, or at least one of the two or more reagents is an inorganic or an organic molecule, are free of prior art rejection; and claim 13, direct to A method of performing a single step or multi-step chemical reaction comprising: a) combining two or more reagents for the reaction, either separately or together, with an aqueous pullulan solution to provide reagent pullulan solutions or a reagent pullulan solution, respectively, wherein the aqueous pullulan solution comprises about 10% (w/v) to about 13% (w/v) of pullulan… the solid polymeric structures are or the solid polymeric structure  Hochstetler et al. (US Patent Application Publication No. 2005/0070701, published on March 31, 2005) disclosed a sealed reagent package containing a bioluminescent reagent, which may be solid, liquid, powder, emulsion, suspension, tablet or any combination separately or admixtured thereof. The bioluminescent reagent is retained by a frangible membrane such as cellophane, laminates, plastic coated foils, or any frangible organic compound which is insoluble in the bioluminescent reagent and is compatible with later processing of the sample, so as to permit the admixture or contacting of the sample and the bioluminescent reagent released from the broken membrane. The reaction of ATP and the bioluminescent reagent causes a release of photons which may be detected or measured by a luminometer (page 8/12, [0046-0048]). One or more bioluminescent assays include a luciferin/luciferase ATP assay. The luciferin/luciferase bioluminescent reagent may be prepared using firefly lantern extract or the individual constituents which participate in the bioluminescent reaction. The reaction mixture incorporating individual constituents is a controlled mixture of luciferin, purified luciferase and a Mg+2. This mixture may be prepared by dissolving luciferin, purified luciferase and MgSO4 in a sterile aqueous solution (page 6/12, [0033]). The bioluminescent reagent may be retained by one or more frangible, meltable, or dissolvable membranes which, for example, may comprise separate sealed bioluminescent reagent packages or compartments containing the bioluminescent reagent within the reagent container separated by transverse membranes. In the case of a dissolvable membrane material, the material is selected based on the nature of the sample and the desired time of release of the bioluminescent reagent. Gelatin, polyethylene glycol (PEG) and certain sugar materials, for example, may generally be customized by inclusion of particular constituents to dissolve at faster or slower rates. In another embodiment, the bioluminescent reagent is retained within a thin glass capsule. The polymers generally exist as particles dispersed in water. The particles are generally spherical in shape. Structured particles include core/shell particles and gradient particles (page 9/12, [0051-0052]; page 4/12, [0013]). Luciferase is unstable while in solution, and will degrade, particularly at higher temperatures. In addition, luciferin in solution is light sensitive. Light causes the dissolved luciferin to degrade (page 7/12, [0035]). Vodyanoy et al. (US Patent No. 7,604,807, issued on October 20, 2009) disclosed a solid containing the biological receptor, the solid has been formed by curing a suspension in ambient conditions. The suspension includes the biological receptor in its prepared condition and an effective amount of a pullulan solution. The suspension is capable of being separated so that the biological receptor can be restored. The biological receptors suitable for preservation may be microorganisms, phages, antibodies, antigens, DNA, RNA, receptors, enzymes, proteins, or biochemicals (col. 3, lines 52-64). The solid material containing the biological specimen may be made into a powder, pellets, tablets, flakes, plates, capsules, or other forms or containers (col. 9, lines 36-38). The simple design for preservation involves using a natural, non-toxic, biodegradable, water soluble polymer such as pullulan to protect and preserve biological material such as microorganisms and DNA during desiccation and storage without refrigeration. The preservation process is inexpensive and does not incorporate sub-zero or elevated temperatures to cure bacteria in the polymer. This process is capable of preserving and transporting industrial size quantities of various biologicals for numerous applications (col. 5, lines 19-28). Polymer solutions were prepared by mixing polymer powders with sterile water in concentrations of 10, 15, 20 or 25% w/v and stirred for 2-3 h, or until powder was completely dissolved (col. 13, lines 58-61). The preservation techniques could be used, without limitation, for time-release capsules for pharmaceuticals (col. 26, lines 61-64). However, the references did not teach or suggest the limitation “the aqueous pullulan solution comprises about 10% (w/v) to about 13% (w/v) of pullulan”, required by claims 1 and 13 and demonstrated to yield 2 or 2+ folds increase of reaction rate compared with about 8% or 15% pullulan (Fig. 18) or increase of PCR product compared with 20% pullulan (Fig. 34). In addition, the specification disclosed that (a) the 50 and 100 mg/mL (= 5% and 10%, respectively) concentration capsules were too thin to be useful (Example 2); ~10-12% provide better protection of TaqDP. Inefficient protection in higher concentrations of pullulan (≥20%) is due to high solution viscosity which causes greater error in the experiments (Example 6). These findings or evidence constitute unexpected results, and thus also overcome the obviousness and double patenting rejections.

    PNG
    media_image1.png
    350
    642
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    242
    491
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3 and 5-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623